IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 4, 2009

                                     No. 08-30867                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DONALD A ELFER, JR

                                                   Plaintiff - Appellant
v.

PETE GEREN, Secretary of the Army;
UNITED STATES DEPARTMENT OF ARMY

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                 for the Western District of Louisiana, Alexandria
                               USDC 1:06-CV-249


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given by that
court in its ruling of July 8, 2008. This court has now reviewed everything in
this record and, contrary to the unsupported statements of counsel, we find no
evidence that would raise an issue to support any claim of plaintiff for relief. No
prima facie case of age or gender discrimination is made. No issue of causal



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-30867
                              Summary Calendar

connection between defendant’s employment action and his prior EEO complaint
against the Army is shown. The defendant presented evidence to explain that
plaintiff’s failure of training and performance was the reason for denial of his
position at Fort Polk.       Plaintiff presented no evidence of pretext or
discriminatory motivation.
      AFFIRMED.




                                       2